I am pleased to address this 
Assembly on behalf of my delegation from the 
Kingdom of eSwatini. The Assembly gives us the 
opportunity as Heads of State and Government to share 
ideas and experiences. It enables us to shape the future 
of our countries and pave a way for a better world, 
where we can all live with each other in harmony. Let 
me extend our appreciation to Secretary-General Ban 
Ki-moon and to the entire staff of the United Nations 
for their efforts in carrying out the vision and 
programmes of the United Nations. 
 The world continues to face many challenges, 
which include the catastrophic effects of climate 
change, complicated diseases such as tuberculosis, 
malaria and the HIV/AIDS epidemic, and food 
shortages. That situation is further compounded by 
high prices for fuel and food and the instability in 
international finance, which slow down our efforts to 
fight poverty and attain sustainable development. 
 It is encouraging to note that the United Nations, 
in particular the Food and Agriculture Organization 
and the World Food Programme, continues to assist 
developing countries to find lasting solutions to the 
food crisis. In the light of that, my country has put in 
place various strategies to ensure food security. The 
nation continues to hold consultations on those issues. 
For instance, we had a national agricultural meeting 
last year and the Sibaya — the people’s parliament — 
this year, which looked at ways of increasing our food 
production and other issues of national interest. The 
nation came up with different suggestions, and we are 
in the process of implementing them. 
 We developing countries were looking forward to 
positive results from the Doha round of negotiations, 
particularly on agriculture. Developing countries were 
hoping for secure and increased market access for their 
agricultural products. Unfortunately, that has not been 
the case. We hope those talks will be concluded soon 
for the benefit of the developing countries. 
 Swaziland fully supports the global dialogue to 
ensure that the world is rescued from the dangers of 
global warming and other damage to the environment. 
It is true that global warming is a major contributor to 
the many calamities such as earthquakes, flooding and 
persistent droughts that threaten the very existence of 
the human race. 
 Swaziland, like many other countries of the 
world, continues to be a victim of the devastating 
effects of climate change. We continue to suffer from a 
persistent drought. We continue to be hit by strong 
winds that cause wildfires. Those fires often destroy 
vast acres of our man-made forests, resulting in 
economic disruption, the waste of many years of 
investment and loss of life and property. We fully agree 
with the United Nations that failure to respond in a 
timely way and decisively to that threat will undermine 
national and international efforts to achieve the 
Millennium Development Goals (MDGs), which aim to 
improve the living standards and welfare of all our 
peoples. 
 The high-level meeting on Africa’s development 
needs came at the most opportune time. We are pleased 
with the adoption of the declaration (resolution 63/1) 
and we are looking forward to its effective 
implementation. There is indeed urgency in addressing 
Africa’s special needs, in particular economic 
development, poverty reduction and issues of peace 
and security. 
 It should be noted that the cooperation and 
support of the international finance institutions is 
pivotal, for instance by ensuring improved accessibility 
to finance for Africa. That should also include making 
grants and loans available to African countries under 
preferential rates to fund infrastructure development, 
technology transfer, tourism and other projects that are 
meant to create wealth and economic growth. 
 As we pass the midpoint to the 2015 deadline for 
the MDGs we still face many challenges. This is more 
so because many of our people are still living in 
poverty and we continue to face a high unemployment 
rate. Notwithstanding, the commitment of the Kingdom 
of Swaziland to the achievement of the MDGs is 
unwavering. The MDGs are anchored within our 
national development strategy and the poverty 
reduction strategy and action plan, which aspire, 
among other things, to reduce poverty by more than 
half by 2015. All Government programmes are geared 
towards that vision and are being implemented with the 
guidance of all stakeholders and the nation at large. 
 Like many other countries, the Kingdom of 
Swaziland is on track for some of the MDGs. We are 
 
 
7 08-51851 
 
doing everything possible to achieve universal 
education and are providing resources for every child 
to go to school. Efforts are being made to achieve 
gender equality and the empowerment of women, 
ensure environmental sustainability, reduce child 
mortality and to combat HIV/AIDS, tuberculosis and 
malaria, among other targets. 
 Peace, stability and security, which form the 
primary goals of the United Nations, remain key pillars 
of meaningful development. When those conditions 
prevail, our peoples can concentrate their energies and 
resources on the pursuit of productivity and wealth 
creation. 
 Members of the Southern African Development 
Community (SADC) are committed to upholding those 
pillars for a better life for all. We have put in place 
structures such as the SADC Organ on Politics, 
Defence and Security to ensure their preservation and 
promotion. For that reason, we applaud the recent 
signing of the power-sharing agreement and the 
establishment of a Government of national unity in 
Zimbabwe. We look forward with optimism to the 
rebuilding process and the removal of all bottlenecks. 
In that regard, we urge the international community 
and the developed world to fully support the people of 
Zimbabwe. In the same spirit, we wish to see 
peacefully negotiated settlements for all conflicts that 
prevail in Africa and in different parts of the world. 
 The Kingdom of eSwatini joins the rest of the 
world in condemning all forms and acts of terrorism. 
We support efforts for the full implementation of the 
Global Counter-Terrorism Strategy in order to send a 
clear message to all perpetrators of terrorism. In line 
with the United Nations convention on terrorism, our 
parliament has recently promulgated the anti-terrorism 
act. 
 If the United Nations is to have a more effective 
role, its structure must be reformed to adapt to a world 
that has been constantly changing since the adoption of 
the Charter. These reforms should of course take place 
in a fair, just and balanced manner. It has been 
observed in the past that one of the most important of 
the reforms that require urgent attention is that of the 
Security Council. The widely held view is that the 
Security Council as constituted at present falls short of 
proper demographic representation of United Nations 
Members. The Kingdom of eSwatini looks forward to a 
speedy conclusion to the discussions on the reform of 
the United Nations. 
 We welcome the recent handshake between the 
senior leadership of the Republic of China on Taiwan 
and that of mainland China. This handshake gives us 
hope that the two are now talking to each other. 
Hopefully, this might lead to an amicable resolution of 
the cross-Strait relations, such that perhaps one day we 
might see them sitting next to each other here at the 
United Nations. It should be noted that the people of 
Taiwan have expertise and experience, which they are 
ready to share with the United Nations family. That is 
why Swaziland requests the United Nations to allow 
Taiwan to participate in its specialized agencies. 
 The Kingdom of Swaziland has just held a 
successful parliamentary election under a new 
constitution. The voter turnout was most impressive as 
the people exercised their right to vote for a 
government of their choice. As the nation continues to 
appreciate the power of parliamentary representation in 
a complex globalized world, we note that the electorate 
understands the importance of choosing candidates of 
high calibre with the capacity to handle the issues at 
hand. That gives us confidence that the new Parliament 
will assist with strategies that will further improve our 
socio-economic climate for the betterment of the living 
standards of our people. 
 The Kingdom of eSwatini reaffirms its 
commitment to the purpose and preservation of the 
central role of the United Nations in multilateral 
affairs. We treasure peace and development and 
amicable regional and international relations and, 
together with all nations, will work towards a peaceful 
and prosperous future for all humankind. 